BOYER, Acting Chief Judge.
Appellee has moved to dismiss three appeals by appellant on the ground that appellant has contemptuously failed to comply with orders of the trial court and has removed himself from the jurisdiction of this Court by taking a one year leave of absence from his faculty position at the University of Florida and removing his residence to Iowa. The record before us does not conclusively demonstrate that appel*555lant’s removal of himself from the State of Florida was for the purpose of avoiding the jurisdiction or whether such action was a normal and reasonable temporary move incident to the life of academician.
Accordingly, appellee’s motion to dismiss will be granted unless appellant shows by affidavit or other pleading under oath, within thirty (30) days from date hereof, that he has either returned to the State of Florida or that he will return within a reasonable period of time (prior to oral arguments on the issues involved in these appeals) and thereby become amenable to the process of this Court and the trial court. (See Morris v. Rabara, Fla.App. 2nd 1962, 145 So.2d 265; Bronk v. Bronk, Sup.Ct. Fla. 1903, 46 Fla. 474, 35 So. 870; Durham v. Durham, Fla.App. 4th 1974, 297 So.2d 857 and Mitchell v. State, Fla.App. 1st 1974, 294 So.2d 395)
Appellee’s request for attorney’s fees incident to these appeals is deferred until final disposition.
It is so ordered.
McCORD and MILLS, JJ., concur.